Citation Nr: 1010120	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  08-26 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, to include as due to exposure to herbicides.

2.  Entitlement to service connection for renal insufficiency 
status post left nephrectomy due to kidney cancer, to include 
as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to July 
1966, including service in the Republic of Vietnam from 
October 1965 to July 1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.  

In September 2009, the Veteran testified during a Board 
hearing before the undersigned Veterans Law Judge at the RO.  
A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  Under the Veterans Claims 
Assistance Act (VCAA), VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. §§ 5103A, 5107(a) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159(c) (2009).

Regarding the Veteran's claim for service connection for 
diabetes, the Board notes that the Veteran essentially claims 
that he was exposed to herbicides, such as Agent Orange, 
while serving in the Republic of Vietnam, and that this 
caused his diabetes.  In his VA Form 9, Substantive Appeal, 
the Veteran noted that he has been given conflicting 
information about his diabetes, though he suffers from 
classic symptoms, and that whatever form of diabetes he has 
is due to his service in Vietnam.  

During his Board hearing, the Veteran testified that he was 
diagnosed with diabetes three years before by Dr. A. at 
Providence Hospital and that he was on severe diet 
restrictions.  (See transcript at p. 3).  However, the 
correspondence of Dr. A.R.A. in 2007 found in the claims file 
only indicates that the Veteran had a past history of 
diabetes mellitus.  Dr. A.R.A. treated the Veteran for his 
kidney disorder and not for his claimed diabetes.  October 
2009 correspondence from Dr. S.M.R., who was treating the 
Veteran for hemodialysis, also noted that the Veteran was a 
low-level diabetic, but did not explain whether a low-level 
diabetic was also assigned a diagnosis of diabetes mellitus, 
type II.  The Veteran told a VA examiner in June 2007 that he 
was told by his doctor 20 years before that he was a 
borderline diabetic.

Private medical evidence in the claims file suggests that the 
Veteran might have diabetes, but the evidence is equivocal at 
best.  For example, private medical records devoted to 
treatment of issues other than diabetes and dated in March 
1994, February 2007, March 2007, April 2007, June 2007, July 
2007, and September 2007 revealed the Veteran had a past or 
present medical history of diabetes.  On the other hand, 
private medical records devoted to the treatment of issues 
other than diabetes and dated in March 1987, October 2005, 
November 2005, January 2007, and January 2008 suggest that 
the Veteran had no history or diagnosis of diabetes.  

The Board's review of the medical evidence in the claims file 
found that blood tests dated in January 2000 and tests on 
three different dates in March 2000 all showed abnormal 
glucose levels.  However, blood tests dated in March 1987, 
two dates in January 2007, February 2007, March 2007, April 
2007, June 2007, August 2007, January 2008, and February 
2008, all showed normal glucose levels.  In addition, some of 
the normal tests indicated that the Veteran's glucose level 
was measured at the higher end of the normal range of 
reference.  It also is not known whether some of the tests 
which captured normal readings were taken after the Veteran 
had been prescribed any medication.

After examining the record, the Board finds that further 
development is required under VA's duty to assist because, 
since the Veteran has verified service in the Republic of 
Vietnam during the war years, any confirmation that the 
Veteran is currently diagnosed with diabetes mellitus, type 
II, would trigger the presumptive service connection 
provisions regarding herbicide exposure and entitle the 
Veteran to service connection for type II diabetes mellitus.  
See 38 C.F.R. §§ 3.307, 3.309.

Although the Veteran underwent a VA examination to assess his 
reported diabetes mellitus in June 2007, scrutiny of this VA 
examination reveals the examination is not adequate because 
the examiner did not have access to the claims file and the 
Veteran was cited as a poor historian.  See 38 C.F.R. § 4.2 
(noting that if the findings on an examination report do not 
contain sufficient detail, it is incumbent to return the 
report as inadequate for evaluation purposes.).  
Specifically, the examiner reported no evidence of diabetes, 
but did not refer to the evidence noted above found in the 
claims file.  The examiner also noted there were no chronic 
skin lesions related to diabetes, but did not explain why the 
delayed healing of recurrent superficial ulcers on the legs 
over the past several years, noted during this VA 
examination, were not evidence of what the Veteran described 
as diabetes.  Further, the examiner reported a glucose level 
of 98 for the Veteran, but did not provide a range of 
reference to indicate where the Veteran's glucose level fell 
on the normal or abnormal scale.  

It is well-settled that in its decisions, the Board may not 
rely upon its own unsubstantiated medical opinion.  Allday v. 
Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 
398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  As such, without further 
clarification, the Board is without medical expertise to 
ascertain whether a current diagnosis of diabetes mellitus, 
type II, has ever been assigned in the Veteran's favor. 

On remand, a VA examination should be provided to determine 
whether a diagnosis of diabetes mellitus, type II, is 
appropriate in this case.  Assistance by VA includes 
obtaining an examination and medical opinion when such is 
necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) 
(2009).  Under the circumstances, because of the documented 
past medical history of diabetes and blood tests which 
registered glucose levels above normal or at the high end of 
the normal range of reference, the Board finds that this 
assistance is necessary in order to fulfill the mandate of 
the VCAA.

Regarding the Veteran's claim for service connection for 
renal insufficiency, the Board notes that the Veteran 
essentially contends that, while on active service in 
Vietnam, he was exposed to herbicides which caused his kidney 
cancer and subsequent renal insufficiency and end stage renal 
disease.  Despite the Veteran's presumed exposure to an 
herbicide agent because of his service in Vietnam, 
presumptive service connection under the provisions of 
38 C.F.R. § 3.307(a)(6) is not applicable as service 
connection due to herbicide exposure is only warranted for a 
specific list of diseases under 38 C.F.R. § 3.309(e) and 
renal cancer is not among those diseases.  

In addition to the presumptive regulations, a veteran may 
still establish service connection based on exposure to Agent 
Orange with proof of actual direct causation.  See Stefl v. 
Nicholson, 21 Vet. App. 120 (2007) (holding that the 
availability of presumptive service connection for some 
conditions based on exposure to Agent Orange does not 
preclude direct service connection for other conditions based 
on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).

Under the duty to assist, a medical examination or medical 
opinion is considered necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent medical evidence of a currently diagnosed 
disability or persistent or recurrent symptoms of a 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with an 
established event, injury or disease in service or with 
another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  See Charles v. Principi, 16 Vet. App. 370 
(2002) (observing that under 38 U.S.C.A. § 5103A(d)(2), VA 
was to provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

In this case, service treatment records show no complaints 
of, or treatment for, kidney problems while in service, but 
private medical records reveal that the Veteran had left 
kidney cancer in October 2005 and underwent a left 
nephrectomy in November 2005.  After developing renal 
failure, he had hemodialysis starting in 2007.  

The June 2007 VA examiner diagnosed renal insufficiency, 
status post left nephrectomy for kidney cancer in 2005, but 
had no access to the claims file and did not submit a medical 
opinion on whether any current kidney disability was related 
to the Veteran's period of service, including from exposure 
to herbicides. 

The Board further notes that June 2007 correspondence from 
Dr. A.R.A. noted that the Veteran had chronic kidney disease 
Stage 5, secondary to hypertension.  (The Board notes that 
the Veteran has not perfected his appeal of his denial of 
service connection for hypertension.)  

In addition, October 2009 correspondence from S.M.R., M.D., 
noted that from a nephrologic standpoint, Agent Orange could 
cause or be implicated in chronic kidney disease and that, at 
this point, he could not say that Agent Orange did not play a 
role in the Veteran's kidney disease.  Dr. S.M.R. also wrote 
that it was difficult to tell whether the Veteran's 
hypertension arose from his kidney disease or was the cause 
of his kidney disease.

In view of the fact that the Veteran's service treatment 
records indicate no treatment for the kidneys but the Veteran 
has verified service in Vietnam, the Board hereby affords the 
Veteran the benefit of the doubt in finding that the Veteran 
has met the criteria of 38 C.F.R. § 3.159.  On remand a VA 
examination and medical opinion should be obtained regarding 
whether his kidney disability is related to service, to 
include as due to herbicide exposure.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The Veteran has provided 
lay or medical evidence of a current disorder, exposure to 
Agent Orange in service, and a possible connection or nexus, 
from a nephrologic standpoint, between his kidney disorder 
and his exposure to Agent Orange while in Vietnam.  Given the 
above, without further clarification, the Board is without 
medical expertise to ascertain whether any current kidney 
symptoms are related to service or are the result of an 
injury or disease that likely arose after service.  
Therefore, the Board finds that a VA examination and medical 
opinion are necessary for the purpose of determining the 
nature and etiology of any kidney disorder that may be 
present and whether such is the continuation of a disease or 
injury which had its onset in service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the 
Veteran to undergo a VA examination to 
determine whether it is appropriate to 
assign the Veteran a diagnosis of diabetes 
mellitus, type II.  The entire claims file 
and a copy of this Remand must be reviewed 
by the examiner in conjunction with 
conducting the examination.  All indicated 
laboratory studies shall be performed to 
determine whether the Veteran suffers from 
diabetes.  All findings should be reported 
in detail.  

In discussing his/her opinion, the 
examiner should acknowledge the Veteran's 
lay statements of his history of diabetes 
for many years as well as the medical 
evidence of record.  The rationale for all 
opinions expressed should be provided in 
the report of examination.

2.  The RO/AMC also should arrange for the 
Veteran to undergo an appropriate VA 
examination to ascertain the nature and 
etiology of any kidney disability that may 
be present.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file.  The examiner is 
also specifically requested to consider 
and comment on the Veteran's assertion 
that his kidney disease is due to exposure 
to Agent Orange; Dr. A.R.A.'s diagnosis 
that the Veteran's chronic kidney disease 
is secondary to hypertension; and Dr. 
S.M.R.'s correspondence that Agent Orange 
could cause chronic kidney disease and 
might have played a role in the Veteran's 
kidney disease.  Following this review and 
the examination, the examiner must render 
an opinion as to the following:

Whether it is at least as likely as not (a 
50 percent probability or more) that any 
diagnosed kidney disability is related to 
any event or incident in service, 
including exposure to herbicides such as 
Agent Orange.

A clear rationale for all opinions 
expressed would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

3.  The RO/AMC will then readjudicate the 
Veteran's claims of entitlement to service 
connection for diabetes mellitus, type II, 
and renal insufficiency status post left 
nephrectomy, both to include as due to 
exposure to herbicides.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided with a Supplemental Statement of 
the Case.  An appropriate period of time 
should be allowed for response.  
Thereafter, if indicated, the case should 
be returned to the Board for the purpose 
of appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


